DETAILED ACTION
Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions.
This communication is responsive to the amendment filed 06/10/2021.
Claims 38, 65, and 74 have been amended, claims 1-37, 52, 55, 57, 60-64, 69, and 82 have been canceled, and no claims have been added.
In light of applicant’s amendment with review to previous rejection, previous claim rejections under 35 USC 103, with respect to claims 38-51, 53, 54, 56, 58, 59, 65-68, and 70-81, have been withdrawn.   
Claims 38-51, 53, 54, 56, 58, 59, 65-68, and 70-81 are pending with claims 38, 65, and 74 as independent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William J. Daley, Reg. No. 52,471, on 09/08/2021.

The application has been amended as follows: 
Claim 65. A system comprising:
a host server comprising a processor;
a preview module executed by the processor of the host server, the preview module configured to generate a preview of a current version of a file stored in a repository of the cloud-based collaboration environment, wherein generating the preview comprises converting the current version of the file from a format of the file to a target format of the preview, and provide, to a client device, the generated preview for display by the client device without downloading the current version of the file;
an annotation module executed by the processor of the host server, the annotation module configured to: 
superimpose a transparent layer over the generated preview;
receive receive, from the client device, an input to annotate the generated preview based on interaction of a user of the client device with the generated preview displayed by the client device;
generate annotation data based on the received input to annotate the generated preview, wherein the annotation data has a format suitable for rendering on the transparent layer and wherein the annotation data is associated with the current version of the file and the user of the client device;
store the annotation data in in an annotation file in an annotation file database of the cloud-based collaboration environment, wherein the annotation file includes previous annotation data associated with each of one or more previous versions of the file and one or more users other than the user of the client device and the annotations to the current version based on the received input; and
the processor of the host server, the tracking module configured to:
receive a user selection specifying the portion of the file to track, the portion comprising a user-specified section of the file less that the whole file;
track the user interaction with the portion of the file to track indicated by the received user selection through the generated preview displayed by the client device in response to detecting an initial engagement by the user of the client device with the generated preview after initiating display of the generated preview;
update tracking data based on the tracking, wherein the tracking data indicates a frequency and duration of access of content within the file by a plurality of users in the cloud-based collaboration environment and content within a portion of the file represented in the generated preview displayed by the client device;
store the generated tracking data in a visual representation file; and
generate, for display at the client device, a visual representation of interaction with the file based on the tracking data stored in the visual representation file, wherein the visual representation indicates the indicates popular content within the file based on the frequency and duration of access of content a plurality of portions of the file by the plurality of users in the collaboration environment and wherein the annotation file and visual representation file are stored separately from the file stored in the repository.




The rest of the claims are accepted by the examiner and should be presented as filed on 06/10/2021. 





Allowable Subject Matter
Claims 38-51, 53, 54, 56, 58, 59, 65-68, and 70-81 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art used in the final rejection, dated 12/10/2020, and other cited references that may be relevant to the claimed invention, listed in the 892 Form, do not teach or suggest the combination of limitations of the amended independent claims 38, 65, or 74. Thus, claims 38, 65, and 74 are allowed. As a result, dependent claims 39-51, 53, 54, 56, 58, and 59 are allowed at least based on their dependency on claim 38. In addition, dependent claims 66-68 and 70-73 are allowed at least based on their dependency on claim 65. Finally, dependent claims 75-81 are allowed at least based on their dependency on claim 74.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 7 am to 7 pm Mon-Sat. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview 




/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        09/09/2021

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178